212 S.E.2d 410 (1975)
25 N.C. App. 198
Michael ROBERTS and Brenda Roberts
v.
Julia ROBERTS and Juanita Roberts.
No. 7428DC1016.
Court of Appeals of North Carolina.
March 19, 1975.
*413 George W. Moore, Asheville, for petitioners-appellees.
Pope & Brown by Ronald C. Brown, Asheville, for respondents-appellants.
MORRIS, Judge.
In their first assignment of error respondents maintain the trial court included irrelevant and improper findings of fact in its order dated 28 August 1974, awarding custody of Angela Roberts to the petitioners. More specifically, respondents contend that findings of fact numbers 5, 6, 7, 8, 9, 11, 13 and 15 and conclusions of law number 2 are irrelevant. We disagree. We conclude that the fact that the child has a severe hearing disability, for which she has been fitted with a hearing aid and has received speech and language therapy, was a relevant factor for the court to consider in determining whether petitioners were fit and proper persons to have custody of the child. Findings which pertain to the petitioners' ability to provide proper medical care and to the availability of special treatment for the child's disability in Maryland likewise were relevant to this question. Finally, in our opinion, an inquiry into the type of care the child has received in the past and the abilities of the respective parties to this action to care for the child in the future also was proper in this case. This assignment of error is overruled.
In their sole remaining assignment of error respondents contend certain of the trial court's findings of fact and conclusions of law are not supported by competent evidence. Respondents specifically point to findings of fact numbers 6, 11, 12 and 14 and conclusions of law numbers 2 and 3. It is well settled that in a hearing to determine the right to custody of children, the court's findings of fact are conclusive on appeal if supported by competent evidence. Thomas v. Thomas, 259 N.C. 461, 130 S.E.2d 871 (1963). At the hearing petitioners testified that the child was illegitimate and that her mother was a lesbian; that the child had lived with her grandmother in North Carolina; that the child had a severe hearing disability; that with the mother's consent they took the child to their home in Maryland for treatment and enrolled her in various special programs and worked with her at home, and that the child was showing improvement when the grandmother came and took her back to North Carolina. Petitioners also testified regarding their ability to provide and care for the child and the inability of respondents to properly provide and care for the child.
In our opinion, there is competent evidence to support each of the trial court's findings of fact. Therefore, this assignment of error is overruled and the decision of the trial court is hereby affirmed.
Affirmed.
BRITT and ARNOLD, JJ., concur.